            Case 8:17-cv-03394-CBD Document 63 Filed 08/28/20 Page 1 of 2



                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ELIZABETH O’CONNOR,                           *
                      Plaintiff,
                                              *

                v.                            *
                                                      No. 8:17-cv-03394-CBD
                                              *
TIMOTHY K. CAMERON
                      Defendant.              *


      *        *     *      *      *      *       *      *     *     *      *      *

                            JOINT PROPOSED SCHEDULE

       The parties, by and through their undersigned attorneys, and pursuant to this Court’s

July 29, 2020 Order (ECF No. 62), provide the following proposed scheduling order, and

state as follows:

       1.       As the parties advised in their joint status report (ECF No. 61), written

discovery in this case has proceeded, consistent with the Court’s COVID-19 Pandemic

Procedures Order.

       2.       Defendant has produced thousands of additional pages of discovery to the

Plaintiff. Plaintiff has not yet determined whether all discovery requested has been

provided and needs additional time to review the documents prior to conducting

depositions.

       3.       Discovery is not yet complete, and certain deadlines in the Court’s amended

scheduling order (ECF No. 42) have passed.
            Case 8:17-cv-03394-CBD Document 63 Filed 08/28/20 Page 2 of 2



       4.       The parties have conferred and have agreed on the following remaining

deadlines:

                January 15, 2021: Discovery deadline; submission of status report

                January 29, 2021: Requests for admission

                February 12, 2021: Dispositive pretrial motions deadline

       WHEREFORE, the parties respectfully request that this Honorable Court amend

the scheduling order. A proposed order is attached.




                                                  Respectfully submitted,


                                                  BRIAN E. FROSH
                                                  Attorney General of Maryland

/s/ Timothy P. Leahy                              /s/ Carl N. Zacarias
Timothy P. Leahy, Bar No. 15084                   Carl N. Zacarias, Bar No. 28126
Patricia Cleary, Bar No. 14217                    Kirstin Lustila, Bar No. 02103
Byrd & Byrd, LLC                                  Assistant Attorneys General
14300 Gallant Fox Lane, Suite 120                 Office of the Attorney General
Bowie, Maryland 20715                             80 Calvert Street, 4th Floor
(301) 464-7448 ext. 105                           Annapolis, Maryland 21401
(301) 805-5178 (fax)                              (410) 260-6139
tleahy@byrdandbyrd.com                            (410) 974-5926 (fax)
pcleary@byrdandbyrd.com                           czacarias@treasurer.state.md.us
                                                  klustila@treasurer.state.md.us
Attorneys for Plaintiff Elizabeth
O’Connor                                          Attorneys for Defendant Timothy K.
                                                  Cameron


Dated: August 28, 2020




                                              2
